NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowance for Reissue Application 16/542,750 (“‘750”) for U.S. Patent No. 10,129,891 (“‘891”) in response to Applicant’s Remarks filed May 28, 2021.
	Claims 1-3 and 5-9 are pending and allowed. 


Reason for Reissue
	The error upon which '891 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed August 16, 2019 (“Reissue Dec”), says, “Amended claim 1 does not require the two uplink carriers are operated at E-UTRA band 47C as in patent claim 1. Thus, claim 1 is a broadened claim. Amended claim 1 also does not require each of the two uplink carriers uses 20MHz bandwidth as in patent claim 1. Thus, claim 1 is a broadened claim. Amended claim 1 does not require the specific maximum power class is class 2A as in patent claim 1. Similar comments apply to amended independent claim 7.”





Response to Remarks
	Applicant’s arguments regarding the 35 USC 251 recapture rejection have been fully considered and are found persuasive.  In the Remarks, Applicant argues that because the claim amendments materially narrow the surrender generating limitations (SGL) relative to the original claims, recapture is avoided. (Remarks at 4-7)  Specifically, Applicant points to MPEP 1412.02 C III The Third Step - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?  This section says, in part, “[i]f the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. 
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870.” (Emphasis added)

“Assume the combination AB was originally claimed in the application, and was amended in reply to an art rejection to add element C and thus provide the combination ABC (after which the patent issued). A reissue application is then filed, and the reissue application claims are directed to the combination ABCbroadened. The ABCbroadened claims are narrowed in scope when compared with the canceled claim subject matter AB (e.g., the original claims), because of the addition of Cbroadened. Thus, the claims retain, in broadened form, the limitation argued/added to overcome an art rejection in the original prosecution. In this instance, a recapture rejection can be made even though ABCbroadened is narrower than canceled claim subject matter AB, if Cbroadened was "well known in the prior art" or otherwise fails to materially narrow the application claims to avoid recapture of the surrendered subject matter. In Mostafazadeh, the panel explained that "if reissue claims ‘materially narrow[ed]’ the claims relative to the original claims," there is no impermissible recapture, where "full or substantial recapture of the subject matter surrendered during prosecution is avoided." See In re Mostafazadeh, 643 F.3d 1353, 1358, 98 USPQ2d 1639, 1642 (Fed. Cir. 2011) (emphasis added). In other words, "if the patentee modifies the added limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." In re Youman et al., 679 F.3d 1335, 1347, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012).”
While claims 1 and 7 of ‘750 have been broadened compared to the patent claims, they are still narrower compared to the original claims and a substantial portion 


Reasons for Allowance
Claims 1-3 and 5-9 are allowed.  The reasons for allowance are similar to those indicated by the Examiner during the prosecution of ‘891.  None of the prior art discloses or suggests, inter alia, the following subject matter:
determining the transmission power of a V2X signal, wherein the transmission power is determined based on antenna gain and a conducted power,
wherein a terminal aggregates two uplink carriers, and at least one of the two uplink carriers is operated at Evolved Universal Terrestrial Radio Access (E-UTRA) band 47 and at least one of the two uplink carriers uses 20 MHz bandwidth,
wherein a transmission power of each of the two uplink carriers does not exceed 26 dBm, and
wherein the specific maximum power class is power class 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘891 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/                                                                                                                                                                                           
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992